Dismissed and Memorandum Opinion filed February 8, 2007







Dismissed
and Memorandum Opinion filed February 8, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00981-CV
____________
 
SAM MEDINA,
Appellant
 
V.
 
DAVID DURBIN, PRO LEASE, INC., ET
AL, Appellees
 

 
On Appeal from County Civil Court
at Law No. 4
Harris County ,
Texas
Trial Court Cause No.
811674
 

 
M E M O R
A N D U M  O P I N I O N
This
appeal is from a judgment signed July 25, 2006.  No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  
On
January 9, 2007, notification was transmitted to all parties of the Court's
intent to dismiss the appeal for want of prosecution unless, within fifteen
days, appellant paid or made arrangements to pay for the record and provided
this court with proof of payment.  See Tex.
R. App. P. 37.3(b).




Appellant
filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
February 8, 2007.
Panel consists of Justices Frost, Seymore, and Guzman.